ACCEPTED
                                                                                             14-14-00862-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         4/2/2015 4:28:50 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                      CLERK

                                  No. 14-14-00862-CR

                                          In the                            FILED IN
                                   Court of Appeals                  14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                         For the
                                                                      4/2/2015 4:28:50 PM
                            Fourteenth District of Texas             CHRISTOPHER A. PRINE
                                       At Houston                             Clerk


                               

                                      No. 876249-F
                                In the 185th District Court
                                   Harris County, Texas

                               

                              WOODROW MILLER
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee

                               

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
        1. In the 185th District Court of Harris County, Texas, in cause number 876249-F,

the trial court denied relief to the Appellant on October 9, 2014, in Ex parte Woodrow

Miller.

        2. A written notice of appeal was timely filed on October 15, 2014.

        3. Appellant’s brief was filed with this Court on January 9, 2015.

        4. The State’s brief was due to be filed with this Court on February 9, 2015.

        5. An extension of time in which to file the State’s brief is requested until April 6,

2015.

        6. No previous extensions have been granted to the State.

        7. The facts relied upon to explain the need for this extension are:

        The State’s brief in this case is being prepared by the Chief of the Appellate
        Division. He has numerous other duties in that position. Therefore, additional
        time has been necessary in order to prepare the State’s brief.
       WHEREFORE, the State prays that this Court will grant an extension of time until

April 6, 2015, in which to file the State’s brief in these cases.


                                                              Respectfully submitted,

                                                              /s/ Alan Curry

                                                              ALAN CURRY
                                                              Assistant District Attorney
                                                              Harris County, Texas
                                                              1201 Franklin, Suite 600
                                                              Houston, Texas 77002
                                                              (713) 755-5826
                                                              TBC No. 05263700
                                                              curry_alan@dao.hctx.net

                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant at the following addresses on April 2, 2015:

       Woodrow Miller
       12929 Main Street
       Houston, Texas 77035-56-3


                                                              /s/ Alan Curry

                                                              ALAN CURRY
                                                              Assistant District Attorney
                                                              Harris County, Texas
                                                              1201 Franklin, Suite 600
                                                              Houston, Texas 77002
                                                              (713) 755-5826
                                                              TBC No. 05263700
                                                              curry_alan@dao.hctx.net

Date: April 2, 2015